Citation Nr: 0602825	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-21 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable rating for hearing 
loss.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1963 to September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection for 
bilateral hearing loss, rated noncompensable.  In November 
2005, the veteran testified before the undersigned at a 
Travel Board hearing held at the RO in New York City.  

During his hearing, the veteran appears to be asserting that 
he has tinnitus and disequilibrium associated with his 
service-connected hearing loss.  To the extent that the 
veteran is raising new claims that have not been addressed by 
the agency of original jurisdiction, these matters are 
REFERRED to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran last underwent a VA examination for his service-
connected hearing loss in August 2003.  He contends that the 
symptoms of this condition have grown more severe in the 
years since that examination, and he now experiences tinnitus 
and disequilibrium.  During his hearing, he specifically 
asserted that his hearing had changed in the last couple of 
years and was getting worse.  He stated that he was told that 
hearing aids would not help.  A new VA examination is 
indicated to assess the current severity of the veteran's 
service-connected hearing loss disability.


Accordingly, this case is REMANDED to the RO for the 
following:

1.  Tell the veteran to submit copies of 
any evidence in his possession relevant 
to the claim. 

2.  The veteran should be scheduled for a 
VA audiological evaluation (with 
audiometric studies) to determine the 
current severity of his hearing loss 
disability. 

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claim, 
including consideration of the 
possibility of "staged ratings".  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


